Notice of Pre-AIA  or AIA  Status
Claims 1-5, 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	As to claim 1, line 4; claims 3 and 11, “the area” lacks antecedent basis.
As to claim 1, “generating the Beidou differential positioning data by the positioning base station, a positioning satellite and the positioning terminals operating normally” is indefinite, failing to conform with current U.S. practice.  It appears to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claims 2, 4-5, 12-14 depend from indefinite antecedent claims.
Claims 6-10, 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance claims 6-10, 15-18: In combination of recitations within the claims, the prior art fails to render obvious the claimed system for preventing leakage of Beidou differential positioning data including “the positioning terminals are provided with card slots for placing the
identification cards, and are configured to read data in the identification cards in the card slots, and are further configured to store the generated Beidou differential positioning data, wherein each positioning terminal corresponds to a first number respectively; the card issuing device is configured to make the identification cards and write data into the identification cards respectively according to the positioning terminal

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao L. Phan whose telephone number is (571)272-6976. The examiner can normally be reached Mon-Tue, Thurs-Fri. 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/DAO L PHAN/Primary Examiner, Art Unit 3648